                                                 Case 3:19-cv-04315-CRB Document 75 Filed 07/28/20 Page 1 of 5




                                       1   OTTO O. LEE, CA Bar No. 173987                           CHRISTIAN W. LIEDTKE, CA Bar No.
                                           olee@iplg.com                                            297523
                                       2   KEVIN VIAU, CA Bar No. 275556                            acuminis pc
                                           kviau@iplg.com                                           3420 Bristol Street 6th Floor
                                       3   JENNY HONG-GONZALEZ, CA Bar No. 297039                   Costa Mesa, CA 92626
                                           INTELLECTUAL PROPERTY LAW GROUP LLP                      Phone: (949) 698-7840
                                       4   1871 The Alameda, Suite 250                              cw.liedtke@acuminis.biz
                                           San Jose, California 95126
                                       5   Telephone: (408) 286-8933                                Attorney for Defendant
                                           Facsimile: (408) 286-8932
                                       6
                                           Attorneys for Plaintiff
                                       7
                                       8                              IN THE UNITED STATES DISTRICT COURT
                                       9                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                      10
                                           VINH-SANH TRADING CORPORATION, a                    Case No.: 3:19-CV-04315-CRB
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11   California corporation,
                                                                                               STIPULATED REQUEST FOR ORDER
                                      12                 Plaintiff,                            MODIFYING TRIAL DATE AND
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                                                                               SCHEDULE : MODIFIED ORDER
                                      13                     v.
                                                                                               [Local Rules 6-1, 6-2]
                                      14   SFTC, INC., a California corporation,
                                                                                               Hon. Charles R. Breyer
                                      15                 Defendant.
                                      16
                                      17          Plaintiff VINH-SANH TRADING CORPORATION and Defendant SFTC, INC., by and
                                      18   through their respective counsel of record, hereby submit the following stipulation and proposed
                                      19   order pursuant to Local Rules 6-1, 6-2, and 7-12:
                                      20          WHEREAS, the country and the Bay Area continue to be the midst of a public health
                                      21   emergency related to the highly contagious coronavirus designated as COVID-19;
                                      22          WHEREAS, the Bay Area including Santa Clara County has issued a shelter in place order
                                      23   requiring the closure of offices to help stem the spread of the virus, and virus cases continue to rise to
                                      24   near record levels in California;
                                      25          WHEREAS, the COVID-19 crisis and shelter in place order greatly impact the ability of the
                                      26   parties to conduct the remaining procedures of the case, including without limitation fact and expert
                                      27   discovery, in-person depositions, and in-person trial;
                                      28


                                           Case No.: 19-CV-04315-CRB
                                           STIPULATED REQUEST FOR ORDER MODIFYING SCHEDULE
                                                                                               1
                                                 Case 3:19-cv-04315-CRB Document 75 Filed 07/28/20 Page 2 of 5




                                       1          WHEREAS, according to General Order 72-5 enacted by the Court on July 23, 2020, through
                                       2   at least October 1, 2020, civil matters are to be decided on the papers only without in-person
                                       3   appearances, and no new jury trials are to be conducted;
                                       4          WHEREAS, the matter is set for jury trial on October 19, 2020, which appears highly
                                       5   unlikely given the continuing virus outbreak;
                                       6          WHEREAS, the parties’ strong preference is to conduct the depositions and trial in person
                                       7   and wish to have greater certainty in planning for trial;
                                       8          WHEREAS, the parties twice previously stipulated (Dkt. Nos. 56 and 65) to continue the trial
                                       9   date and related pre-trial dates as they required additional time to conduct relevant discovery, resolve
                                      10   outstanding discovery issues, and prepare the case for trial, and due to the COVID-19 outbreak,
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11   which the Court granted,
                                      12          NOW, THEREFORE, the Parties hereby stipulate and agree to, and jointly request the Court
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13   to approve, the following revised schedule:
                                      14          The trial date shall be continued until April 19, 2021.
                                      15          The pre-trial conference shall be continued until April 8, 2021.
                                      16          Responses to all written discovery requests shall be due in accordance with the Federal Rules
                                      17   of Civil Procedure.
                                      18          Depositions of the parties’ fact witnesses shall be concluded no later than January 29, 2021.
                                      19          Fact discovery cut off including deadline to produce all documents shall be January 29, 2021.
                                      20          Forward expert reports shall be due by February 1, 2021 and are to be exchanged
                                      21   electronically.
                                      22          Depositions of forward experts shall be concluded no later than February 12, 2021.
                                      23          Rebuttal expert reports shall be due on March 5, 2021 and are to be exchanged electronically.
                                      24          Depositions of rebuttal experts shall be concluded no later than March 12, 2021.
                                      25          Witness Lists to be served and lodged on March 19, 2021.
                                      26          Exhibit Lists to be served and lodged on March 19, 2021.
                                      27          Motions in Limine to be filed no later than March 19, 2021. March 4, 2021
                                      28          Joint Proposed Pretrial Order to be filed by March 19, 2021.


                                           Case No.: 19-CV-04315-CRB
                                           STIPULATED REQUEST FOR ORDER MODIFYING SCHEDULE
                                                                                               2
                                                 Case 3:19-cv-04315-CRB Document 75 Filed 07/28/20 Page 3 of 5




                                       1          Oppositions to Motions in Limine to be filed by March 26, 2021. March 11, 2021
                                       2          Proposed Juror Questionnaire and Voir Dire Questions to be filed on March 26, 2021.
                                       3          Proposed Jury Instructions to be filed by April 2, 2021.
                                       4          Proposed Special Verdict Form to be filed by April 2, 2021.
                                       5          No trial briefs are to be filed.
                                       6          Replies on Motions in Limine to be filed by April 2, 2021. March 25, 2021
                                       7
                                       8          IT IS SO STIPULATED.
                                       9
                                           Dated: July 24, 2020                           By: /s/ Kevin Viau
                                      10                                                      Otto O. Lee, Esq.
                                                                                              Kevin Viau, Esq.
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11
                                                                                              INTELLECTUAL PROPERTY LAW GROUP LLP
                                      12                                                      1871 The Alameda, Suite 250
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                                                                              San Jose, California 95126
                                      13                                                      Telephone: (408) 286-8933
                                                                                              Facsimile: (408) 286-8932
                                      14
                                                                                              Attorneys for Plaintiff
                                      15
                                           Dated: July 24, 2020                           By: /s/ Christian W. Liedtke
                                      16                                                      Christian W. Liedtke, Esq.
                                      17                                                      acuminis pc
                                                                                              3420 Bristol Street 6th Floor
                                      18                                                      Costa Mesa, CA 92626
                                                                                              Phone: (949) 698-7840
                                      19                                                      cw.liedtke@acuminis.biz
                                      20                                                      Attorney for Defendant

                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28


                                           Case No.: 19-CV-04315-CRB
                                           STIPULATED REQUEST FOR ORDER MODIFYING SCHEDULE
                                                                                             3
                                                 Case 3:19-cv-04315-CRB Document 75 Filed 07/28/20 Page 4 of 5




                                       1                          ATTESTATION OF CONCURRENCE IN FILING
                                       2          Pursuant to N.D. Cal. L.R. 5-1, I hereby attest that concurrence in the filing of this document
                                       3   has been obtained from counsel for SFTC, INC., DBA SUN FAT TRADING CORPORATION.
                                       4
                                       5   Dated: July 24, 2020                            By: /s/ Kevin Viau
                                                                                               Kevin Viau
                                       6                                                       INTELLECTUAL PROPERTY LAW GROUP LLP
                                       7                                                       1871 The Alameda, Suite 250
                                                                                               San Jose, California 95126
                                       8                                                       Telephone: (408) 286-8933
                                                                                               Facsimile: (408) 286-8932
                                       9                                                       Attorneys for Plaintiff
                                      10
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11
                                      12
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28


                                           Case No.: 19-CV-04315-CRB
                                           STIPULATED REQUEST FOR ORDER MODIFYING SCHEDULE
                                                                                             4
                                                Case 3:19-cv-04315-CRB Document 75 Filed 07/28/20 Page 5 of 5




                                       1         PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                       2
                                       3   Dated: July 28, 2020                By:
                                                                                         The Honorable Charles R. Breyer
                                       4
                                                                                         United States District Court Judge
                                       5
                                       6
                                       7
                                       8
                                       9
                                      10
INTELLECTUAL PROPERTY LAW GROUP LLP




                                      11
                                      12
        1871 The Alameda, Suite 250
         San Jose, California 95126




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28


                                           Case No.: 19-CV-04315-CRB
                                           STIPULATED REQUEST FOR ORDER MODIFYING SCHEDULE
                                                                                     5
